Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,901,043 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Claim 1 of Instant Application
Claim 1 of U.S. Patent No. 10,901,043 B2
 An indicator device for monitoring a state of charge of one or more batteries or battery packs, the device comprising:
An indicator device for monitoring a state of charge of one or more batteries or battery packs, the device comprising: 
at least one voltage input connector configured to be electrically coupled to at least one mating voltage output connector of a battery or battery pack;
at least one voltage input connector configured to be electrically coupled to at least one mating voltage output connector of a battery or battery pack, 
control electronics capable of measuring a voltage received from the at least one voltage input connector when the at least one voltage input connector is electrically coupled to the at least one mating voltage output connector of the battery or battery pack, and wherein the control electronics are configured to process an input voltage range and/or a battery discharge characteristic to determine a state of charge;
control electronics capable of measuring a voltage received from the at least one voltage input connector when the at least one voltage input connector is electrically coupled to the at least one mating voltage output connector of the battery or battery pack, and wherein the control electronics are configured to process an input voltage range and/or a battery discharge characteristic to determine a state of charge;
at least one indicator which indicates the state of charge; and
at least one indicator which indicates the state of charge; and
a housing adapted to house the at least one voltage input connector, the control electronics, and the at least one indicator;
a housing adapted to house the at least one voltage input connector, the control electronics, and the at least one indicator;
wherein the at least one voltage input connector, the control electronics, and the at least one indicator are in electronic communication; and
wherein the at least one voltage input connector, the control electronics, and the at least one indicator are in electronic communication;
wherein the housing comprises a base plate and a cover comprising a clouded portion and at least one viewing window, wherein the state of charge is operable to be viewed through one or more of the at least one viewing window.
 wherein the housing comprises a base plate and a plastic cover comprising a clouded plastic and including at least one viewing window comprised of a clear plastic, wherein the state of charge is operable to be viewed through one or more of the at least one viewing window.


5.	Similarly Claims 3, 4, 5, 6, 7, 8, 10, 11, 12, 14, 16, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4, 5, 6, 7, 8, 10, 11, 12, 14, 17, 18 and 20 of U.S. Patent No. 10,901,043 B2 respectively.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1, 3, 6, 8, 10, 13-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (Pub NO. US 2012/0105009 A1; hereinafter Yao) in view of Jung et al. (Pub NO. US 2006/0139483 A1; hereinafter Jung).
Regarding Claim 1, Yao teaches an indicator device for monitoring a state of charge of one or more batteries or battery packs (See Fig. 4; See [0036]-[0050]), the device comprising:
at least one voltage input connector (See input connector of 206 in Fig. 4 and Fig. below; See [0036]-[0050]) configured to be electrically coupled to at least one mating voltage output connector of a battery or battery pack (See input connector of 202 is coupled to battery 202 in Fig. 4 and Fig. below; See [0036]-[0050]);
control electronics (electronics inside housing 204 and 206 in Fig. 4 and Fig. below; See [0036]-[0050]) capable of measuring a voltage received from the at least one voltage input connector (218 measures voltage coming from output of 202 in Fig. 4 and Fig. below; See [0044]) when the at least one voltage input connector is electrically coupled to the at least one mating voltage output connector of the battery or battery pack (218 measures voltage coming from output of 202 in Fig. 4 and Fig. below; See [0044]), and wherein the control electronics are configured to process an input voltage range and/or a battery discharge characteristic to determine a state of charge (state of charge indicator 222 determines state on charge based on control electronics 204 in Fig. 4 and Fig. below; See [0036]-[0050]);
at least one indicator (222 in Fig. 4 and Fig. below; See [0036]-[0050]) which indicates the state of charge (See [0036]-[0050]); and
wherein the at least one voltage input connector, the control electronics, and the at least one indicator are in electronic communication (204, 206, 202 and 222 all are in electronic communication with each other in Fig. 4 and Fig. below; See [0036]-[0050]); 

    PNG
    media_image1.png
    820
    810
    media_image1.png
    Greyscale

Yao is silent about a housing adapted to house the at least one voltage input connector, the control electronics, and the at least one indicator; wherein the housing comprises a base plate and a cover comprising a clouded portion and at least one viewing window, wherein the state of charge is operable to be viewed through one or more of the at least one viewing window.
Jung teaches a housing adapted to house the at least one voltage input connector, the control electronics, and the at least one indicator (32/45/48/30/90 everything is inside the housing in Fig. 3 and Fig. below); wherein the housing (housing in Fig. 3 and Fig. below; See [0045]-[0048]) comprises a base plate (See base plate 70 in Fig. 3 and Fig. below; See [0045]-[0048]) and a cover (cover 72 in Fig. 3 and Fig. below; See [0045]-[0048]) comprising a clouded portion (See clouded portion in Fig. 3 and Fig. below; See [0045]-[0048]) and at least one viewing window (See viewing window 74 in fig. 3 and Fig. below; See [0045]-[0048]), wherein the state of charge is operable to be viewed through one or more of the at least one viewing window (light is viewed from window 74 in Fig. 3, therefore state of charge could also be viewed from window 74 in Fig. 3; See [0045]-[0048]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Yao by using a housing adapted to house the at least one voltage input connector, the control electronics, and the at least one indicator; the housing comprises a base plate and a cover comprising a clouded portion and at least one viewing window, wherein the state of charge is operable to be viewed through one or more of the at least one viewing window, as taught by Jung in order to illuminate light through the window (Jung; [0048]).

    PNG
    media_image2.png
    886
    838
    media_image2.png
    Greyscale

Regarding Claim 3, Yao in view of Jung teaches the device of claim 1; Yao further teaches wherein the at least one indicator includes at least one liquid crystal display (LCD) and/or at least one light-emitting diode (LED) (See [0029]).
Regarding Claim 6, Yao in view of Jung teaches the device of claim 1. Yao further teaches wherein the control electronics comprise a voltage sensing circuit (218 in Fig. 4; See [0037]-[0038]), an analog-to-digital converter (ADC) (208 has ADC in Fig. 4; See [0036]), a processor (208 in Fig. 4; See [0037]-[0038]), and a driver (213 in Fig. 4; See [0037]-[0038]).
Regarding Claim 8, Yao in view of Jung teaches the device of claim 6. Yao further teaches wherein the processor comprises internal programmable functions for programming an expected range of an input voltage Vin and correlating a value of the input voltage Vin to the state of charge shown by the at least one indicator (See [0040]-[0044]).
Regarding Claim 10, Yao in view of Jung teaches the device of claim 1. Jung further teaches wherein the cover has a curvature (See the curvature of cover 72 in Fig. 3 and Fig. below) to mate with the base plate and at least one end plate (curvature portion mates with base plate and end plate in Fig. 3 and Fig. below; See [0045]-[0048]).

    PNG
    media_image3.png
    886
    838
    media_image3.png
    Greyscale

Regarding Claim 13, Yao in view of Jung teaches the device of claim 1. Yao further teaches wherein the state of charge indicated by the at least one indicator (indicator 222 in Fig. 4; See [0039]) is related to the voltage measured by the control electronics (indicator 222 gets voltage measured by 204 in Fig. 4; See [See [0041]-[0042]).
Regarding Claim 14, Yao teaches an indicator device for monitoring a state of charge of one or more batteries or battery packs (See Fig. 4; See [0036]-[0050]), the device comprising:
at least one voltage input connector (See input connector of 206 in Fig. 4 and Fig. below; See [0036]-[0050]) configured to be intermittently electrically coupled to and decoupled from at least one mating voltage output connector of a battery or battery pack (See input connector of 202 is coupled to battery 202 in Fig. 4 and Fig. below; See [0036]-[0050]);
control electronics (electronics inside housing 204 and 206 in Fig. 4 and Fig. below; See [0036]-[0050]) capable of measuring a voltage received from the at least one voltage input connector (218 measures voltage coming from output of 202 in Fig. 4 and Fig. below; See [0044]) when the at least one voltage input connector is electrically coupled to the at least one mating voltage output connector of the battery or battery pack (218 measures voltage coming from output of 202 in Fig. 4 and Fig. below; See [0044]), wherein the control electronics are configured to process an input voltage range and/or a battery discharge characteristic to determine a state of charge (state of charge indicator 222 determines state on charge based on control electronics 204 in Fig. 4 and Fig. below; See [0036]-[0050]), and wherein the control electronics comprise a voltage sensing circuit (218 in Fig. 4; See [0037]-[0038]), an analog-to-digital converter (ADC) (208 has ADC in Fig. 4; See [0036]), a processor (208 in Fig. 4; See [0037]-[0038]), and/or a driver (213 in Fig. 4; See [0037]-[0038]);
at least one indicator (222 in Fig. 4 and Fig. below; See [0036]-[0050]) which shows the state of charge (See [0036]-[0050]); and
wherein the driver drives the at least one indicator;
wherein the at least one voltage input connector, the control electronics, and the at least one indicator are in electronic communication (204, 206, 202 and 222 all are in electronic communication with each other in Fig. 4 and Fig. below; See [0036]-[0050]);
wherein the state of charge indicated by the at least one indicator is related to the voltage measured by the control electronics (indicator 222 gets voltage measured by 204 in Fig. 4; See [See [0041]-[0042]);

    PNG
    media_image1.png
    820
    810
    media_image1.png
    Greyscale

Yao is silent about a housing adapted to house the at least one voltage input connector, the control electronics, and the at least one indicator; wherein the housing comprises a base plate and a cover comprising at least one viewing window, wherein the state of charge is operable to be viewed through one or more of the at least one viewing window; and wherein the cover has a curvature to mate with the base plate and at least one end plate.
Jung teaches a housing adapted to house the at least one voltage input connector, the control electronics, and the at least one indicator (32/45/48/30/90 everything is inside the housing in Fig. 3 and Fig. below); wherein the housing (housing in Fig. 3 and Fig. below; See [0045]-[0048]) comprises a base plate (See base plate 70 in Fig. 3 and Fig. below; See [0045]-[0048]) and a cover (cover 72 in Fig. 3 and Fig. below; See [0045]-[0048]) comprising a clouded portion (See clouded portion in Fig. 3 and Fig. below; See [0045]-[0048]) and at least one viewing window (See viewing window 74 in fig. 3 and Fig. below; See [0045]-[0048]), wherein the state of charge is operable to be viewed through one or more of the at least one viewing window (light is viewed from window 74 in Fig. 3, therefore state of charge could also be viewed from window 74 in Fig. 3; See [0045]-[0048]); and wherein the cover has a curvature to mate with the base plate and at least one end plate (See Fig. 3 and Fig. below).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Yao by using a housing adapted to house the at least one voltage input connector, the control electronics, and the at least one indicator; the housing comprises a base plate and a cover comprising a clouded portion and at least one viewing window, wherein the state of charge is operable to be viewed through one or more of the at least one viewing window, as taught by Jung in order to illuminate light through the window (Jung; [0048]).

    PNG
    media_image4.png
    877
    882
    media_image4.png
    Greyscale

Regarding Claim 16, Yao teaches a device for monitoring and communicating a state of charge of one or more batteries or battery packs (See Fig. 4; See [0036]-[0050]), the device comprising:
at least one voltage input connector (See input connector of 206 in Fig. 4 and Fig. below; See [0036]-[0050]) configured to be electrically coupled to at least one mating voltage output connector of a battery or battery pack (See input connector of 202 is coupled to battery 202 in Fig. 4 and Fig. below; See [0036]-[0050]);
control electronics (electronics inside housing 204 and 206 in Fig. 4 and Fig. below; See [0036]-[0050]) capable of measuring a voltage received from the at least one voltage input connector (218 measures voltage coming from output of 202 in Fig. 4 and Fig. below; See [0044]) when the at least one voltage input connector is electrically coupled to the at least one mating voltage output connector of the battery or battery pack (218 measures voltage coming from output of 202 in Fig. 4 and Fig. below; See [0044]), wherein the control electronics are configured to process an input voltage range and/or a battery discharge characteristic to determine a state of charge (state of charge indicator 222 determines state on charge based on control electronics 204 in Fig. 4 and Fig. below; See [0036]-[0050]), and wherein the state of charge is related to the voltage measured by the control electronics (indicator 222 gets voltage measured by 204 in Fig. 4; See [See [0041]-[0042]);
at least one indicator (222 in Fig. 4 and Fig. below; See [0036]-[0050]) which indicates the state of charge (See [0036]-[0050]); 

    PNG
    media_image1.png
    820
    810
    media_image1.png
    Greyscale

Yao is silent about a housing adapted to house the at least one voltage input connector, the control electronics, and the at least one indicator; wherein the housing comprises a base plate and a cover including at least one viewing window, wherein the state of charge is operable to be viewed through one or more of the at least one viewing window.
Jung teaches a housing adapted to house the at least one voltage input connector, the control electronics, and the at least one indicator (32/45/48/30/90 everything is inside the housing in Fig. 3 and Fig. below); wherein the housing (housing in Fig. 3 and Fig. below; See [0045]-[0048]) comprises a base plate (See base plate 70 in Fig. 3 and Fig. below; See [0045]-[0048]) and a cover (cover 72 in Fig. 3 and Fig. below; See [0045]-[0048]) comprising a clouded portion (See clouded portion in Fig. 3 and Fig. below; See [0045]-[0048]) and at least one viewing window (See viewing window 74 in fig. 3 and Fig. below; See [0045]-[0048]), wherein the state of charge is operable to be viewed through one or more of the at least one viewing window (light is viewed from window 74 in Fig. 3, therefore state of charge could also be viewed from window 74 in Fig. 3; See [0045]-[0048]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Yao by using a housing adapted to house the at least one voltage input connector, the control electronics, and the at least one indicator; the housing comprises a base plate and a cover comprising a clouded portion and at least one viewing window, wherein the state of charge is operable to be viewed through one or more of the at least one viewing window, as taught by Jung in order to illuminate light through the window (Jung; [0048]).

    PNG
    media_image2.png
    886
    838
    media_image2.png
    Greyscale

Regarding Claim 17, Yao in view of Jung teaches the device of claim 16. Yao further teaches further including a communications interface (213 in Fig. 4; See [0038]) configured to communicate information related to the state of charge (213 communicated with 222 in Fig. 4; See [0039]), wherein the communications interface is configured to wirelessly communicate with a mobile device (See [0036]).
Regarding Claim 19, Yao in view of Jung teaches the device of claim 16. Yao further teaches further including a communications interface configured to communicate information related to the state of charge, wherein the communications interface further comprises a processor (CPU 208 in Fig. 4; See [0031]), wherein the processor is programmed to wake up (wake up mode is active mode; See [0031]) when an input voltage Vin is detected and to be in sleep mode when no voltage is detected at the input voltage Vin (See [0031]).
8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Jung further in view of Flack et al. (Pub NO US 2014/0049261 A1; hereinafter Flack).
Regarding Claim 7, Yao in view of Jung teaches the device of claim 6. Yao further teaches voltage sensing circuit (218 in Fig. 4; See [0037]).
Yao in view of Jung is silent about wherein the voltage sensing circuit comprises one or more amplification or de-amplification functions for generating an analog voltage that correlates to an amplitude of an input voltage.
Flack teaches wherein the voltage sensing circuit comprises one or more amplification or de-amplification functions for generating an analog voltage that correlates to an amplitude of an input voltage (voltage sensor is amplifier and senses analog voltage; See [0040], [0057]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Yao and Jung by using the voltage sensing circuit comprises one or more amplification or de-amplification functions for generating an analog voltage that correlates to an amplitude of an input voltage, as taught by Flack in order to sense voltage (Flack; [0040]).
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Jung further in view of Chew, II et al. (Patent NO. US 4,899,496; hereinafter Chew).
Regarding Claim 9, Yao in view of Jung teaches the device of claim 1. Yao further teaches connector of battery pack (See the connector of battery pack 202 in Fig. 4; See [0037]-[0039]).
Yao in view of Jung is silent about wherein the at least one voltage input connector comprises a slip-on, non-locking connector configured to press fit onto the at least one mating voltage output connector.
Chew teaches wherein the at least one voltage input connector comprises a slip-on, non-locking connector (See Col. 3, Lines 35-40) configured to press fit (press fit is by compression force; See Col. 3, Lines 35-40) onto the at least one mating voltage output connector (See Col. 3, Lines 35-40).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Yao and Jung by using the at least one voltage input connector comprises a slip-on, non-locking connector configured to press fit onto the at least one mating voltage output connector, as taught by Chew in order to increase stability (Chew; See Col. 3, Lines 29-31).

Allowable Subject Matter

10.	 Note: Claims 4, 5, 11 and 12 are not rejected by any prior art but should overcome Double Patenting Rejection.

11.	Claims 2, 15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	Regarding Claim 2, none of the prior art fairly teaches or suggests the device of claim 1, wherein the cover is comprised of a plastic, wherein the clouded portion is comprised of a clouded plastic, and wherein the at least one viewing window is comprised of a clear plastic.
13.	Regarding Claim 15, none of the prior art fairly teaches or suggests the device of claim 14, wherein the cover is comprised of a plastic, wherein the cover includes a clouded portion, wherein the clouded portion is comprised of a clouded plastic, wherein the at least one viewing window is comprised of a clear plastic.
14.	Regarding Claim 18, none of the prior art fairly teaches or suggests the device of claim 16, wherein the cover is comprised of a plastic, wherein the cover further comprises a clouded portion, wherein the clouded portion is comprised of a clouded plastic, wherein the at least one viewing window is comprised of a clear plastic.
15.	Regarding Claim 20, none of the prior art fairly teaches or suggests the device of claim 16, wherein the at least one voltage input connector includes a first voltage input connector and a second voltage input connector, wherein the first voltage input connector has a first input voltage and the second voltage input connector has a second input voltage, and wherein the first voltage input connector has a different shape and/or diameter than the second voltage input connector.

Conclusion

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Robinson et al. (Patent NO. US 10,732,421 B2) discloses Bus Duct with a Curved Viewing Window.
	b. Watts et al. (Patent No. US 5,692,188) discloses System for Processing and Washing Photographic Images.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2858                                                                                                                                                                                                        


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858